
	
		I
		111th CONGRESS
		1st Session
		H. R. 3756
		IN THE HOUSE OF REPRESENTATIVES
		
			October 7, 2009
			Mr. Welch (for
			 himself, Mr. Perriello,
			 Mr. Loebsack, and
			 Mr. Hodes) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Supplemental Appropriations Act, 2008 to
		  provide for additional weeks of emergency unemployment
		  benefits.
	
	
		1.Short titleThis Act may be cited as the
			 Unemployment Compensation Extension Act of
			 2009.
		2.Additional
			 benefits
			(a)In
			 generalSection 4002 of the
			 Supplemental Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note)
			 is amended by adding at the end the following:
				
					(d)Further
				additional emergency unemployment compensation
						(1)In
				generalIf, at the time that
				the amount added to an individual’s account under subsection (c)(1)
				(hereinafter additional emergency unemployment compensation) is
				exhausted or at any time thereafter, such individual’s State is in an extended
				benefit period (as determined under paragraph (2)), such account shall be
				further augmented by an amount (hereinafter further additional emergency
				unemployment compensation) equal to the lesser of—
							(A)50 percent of the
				total amount of regular compensation (including dependents’ allowances) payable
				to the individual during the individual’s benefit year under the State law;
				or
							(B)13 times the
				individual’s average weekly benefit amount (as determined under subsection
				(b)(2)) for the benefit year.
							(2)Extended benefit
				periodFor purposes of
				paragraph (1), a State shall be considered to be in an extended benefit period,
				as of any given time, if—
							(A)such a period is then in effect for such
				State under the Federal-State Extended Unemployment Compensation Act of
				1970;
							(B)such a period would then be in effect for
				such State under such Act if section 203(d) of such Act—
								(i)were applied by substituting ‘4’ for ‘5’
				each place it appears; and
								(ii)did not include the requirement under
				paragraph (1)(A) thereof; or
								(C)such a period would then be in effect for
				such State under such Act if—
								(i)section 203(f) of such Act were applied to
				such State (regardless of whether the State by law had provided for such
				application); and
								(ii)such section 203(f)—
									(I)were applied by substituting ‘6.0’ for
				‘6.5’ in paragraph (1)(A)(i) thereof; and
									(II)did not include the requirement under
				paragraph (1)(A)(ii) thereof.
									(3)Coordination
				ruleNotwithstanding an
				election under section 4001(e) by a State to provide for the payment of
				emergency unemployment compensation prior to extended compensation, such State
				may pay extended compensation to an otherwise eligible individual prior to any
				further additional emergency unemployment compensation, if such individual
				claimed extended compensation for at least 1 week of unemployment after the
				exhaustion of additional emergency unemployment compensation.
						(4)LimitationThe
				account of an individual may be augmented not more than once under this
				subsection.
						.
			(b)Conforming
			 amendment to non-Augmentation ruleSection 4007(b)(2) of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is
			 amended—
				(1)by striking
			 then section 4002(c) and inserting then subsections (c)
			 and (d) of section 4002; and
				(2)by striking
			 paragraph (2) of such section) and inserting paragraph
			 (2) of such subsection (c) or (d) (as the case may be)).
				(c)Transfer of
			 fundsSection 4004(e)(1) of the Supplemental Appropriations Act,
			 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is amended by striking
			 Act; and inserting Act and the Unemployment Compensation
			 Extension Act of 2009.
			(d)Effective
			 dateThe amendments made by this section shall apply as if
			 included in the enactment of the Supplemental Appropriations Act, 2008, except
			 that no amount shall be payable by virtue of such amendments with respect to
			 any week of unemployment commencing before the date of the enactment of this
			 Act.
			
